Title: To Benjamin Franklin from Peter Timothy, 14 June 1754
From: Timothy, Peter
To: Franklin, Benjamin


Dear Sir
Charles-Town, So. Carolina, June 14. 1754
Your Favour of the 23th of April, by Capt. Robeson, has been received. Perhaps if you had been by when I read it, you would have pitied me; for my Concern was great, and very visible. I own you had some Reason to be so severe: But had you been in my Place, you might have acted as I did; Robeson came here under the Character of a professed Gamester; and Baddely’s Vessel is really bad; if there was so great a Risque in both; would it have been prudent in me to send by either? Then why did I not send by Haselton? He told me, he should sail on Monday; in the mean Time I endeavour’d to get a Bill, could get none; afterwards try’d for Dollars, of which there was hardly any to be seen, but got enough by Saturday Evening, the next Morning early he sail’d.

But my Case had like to look’d worse now than ever. Three Days ago Mr. Sinclair told me that Robeson, tho’ enter’d out for Philadelphia, was not going there. It was thought he intended for Hispaniola, or Santa-Cruz, &c. This Morning I was inform’d he goes for Philadelphia certainly; the Dollars I got to send by Haselton were gone; Messrs. Austin and Laurens, who promised me a Bill, upon examining their Accompts, had not above £10 to draw for; and no Other Merchant in Charles-Town had Money due in your City. I was again obliged to hunt for Dollars; but Dollars, (which are every Day scarcer) were not to be found. All this, without any Thing more would have plainly worn the Face of a Pretence. But, while I was complaining of my Difficulty, a Gentleman who had with great Pains collected some Dollars for London, told me he would spare me 50: These I have got, and with 15 more, I send you by Rudeman Robeson, as you desire, for which I will take a Receipt from him.
Mr. Sinclair is to receive the Money for the 20 Reams of Paper by Ross, saying, “you have ordered a Remittance in Bills to London, that therefore, and as the Paper was shipp’d to him, ’tis most proper to pay him.” And it is much easier to get our Currency for him, than Dollars.
I have but 8 Reams of your Paper left; and, if I could get Dollars, I have not Money now to purchase them; Therefore can’t send to you for more Paper yet: (Money comes in very slowly in Carolina, especially to me.) But, if you’ll send 20 Reams more to Mr. Sinclair by the first Opportunity, I’ll purchase it of him, as you proposed to me in your Letter before the last. And for the next Parcel will send Money to you. I believe the 65 Dollars I now send, will about Ballance my Account. Please send me the whole Debit and Credit as it stands when you receive this. Mr. Griffith had 5 Dollars of me, for which he was to send me two Barrels of Beer: As he did not send the Beer, please receive to the Five Dollars of him. I am in the greatest Hurry imaginable, or would write to him; but you’ll be kind eno’ to present my sincere Respects to him.
You may judge of my Hurry, when I tell you I am, (and have been these 4 Months) the sole Inhabitant of my Printing-Office, (excepting a Negro Boy whom I’m teaching to serve me at the Press.) I discharged my villainous Apprentice; gave him two Years Time, quitted all Claims on him for Monies received and gamed away, for Loss of Time, and Charges for taking up &c. &c. &c. A Lad very capable of the Business, and might have been of vast Service to me, but for 3 Years has always pulled the Contrary Way; owing to an unhappy Affection for Drink, Play, and scandalous Company.
My best Respects to your Fire-Side, and believe Me to remain Dear Sir Your most affectionate and obedient humble Servant
Petr. Timothy

Lyall did not come in. And Dun, came into the Road one Afternoon, and sail’d the next Morning.

